           Case 3:20-cr-00505-IM   Document 87    Filed 03/26/21   Page 1 of 2




SAMUEL C. KAUFFMAN, OSB #943527
KAUFFMAN KILBERG LLC
1050 SW Sixth Avenue, Suite 1414
Portland, OR 97204
Telephone: (503) 224-2595
E-Mail: sam@kauffmankilberg.com

Attorneys for Defendant
Christopher Joshua Ruggles




                        UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                PORTLAND DIVISION



UNITED STATES OF AMERICA,
                                                       Case No. 3:20-cr-00505-1-IM
                   Plaintiff,
                                                 DECLARATION OF SAMUEL C.
       v.                                           KAUFFMAN (Re: Unopposed
                                                      Motion to Continue Trial)
CHRISTOPHER JOSHUA
RUGGLES,
                   Defendant.

      I, Samuel C. Kauffman, declare that the following statements are true to the

best of my knowledge, information and belief:

      1.       I am counsel for the defendant Christopher Ruggles.

      2.       I make this declaration in support of our motion for an order

continuing the trial, currently scheduled for April 6, 2021, for at least 90-days.


     DECLARATION OF SAMUEL C. KAUFFMAN (Re: Unopposed Motion
                                      Continue Trial) Page 1 of 2
           Case 3:20-cr-00505-IM   Document 87    Filed 03/26/21   Page 2 of 2




      3.       The Court appointed me to represent Mr. Ruggles on November 16,

2020. This is my second request for continuance on behalf of Mr. Ruggles.

      4.       Mr. Ruggles is charged with four other people in a methamphetamine

conspiracy. He is currently in custody, but the Court has approved his release

pending an opening at a residential treatment facility.

      5.       We need a continuance of the current trial date for approximately 90

days in order to have adequate time to complete discovery review; to conduct

pretrial investigation; to prepare for trial; and to otherwise complete preparations

for Mr. Ruggles’ defense.

      8.       Assistant United States Attorney Paul Maloney does not oppose the

requested continuance.

      9.       Mr. Ruggles, who is in currently in custody told me that he consents

to the requested continuance of his trial.

      I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct and that this declaration was executed this 26th day

of March 2021.



                                   /s/ Samuel C. Kauffman_________________
                                   SAMUEL C. KAUFFMAN




     DECLARATION OF SAMUEL C. KAUFFMAN (Re: Unopposed Motion
                                      Continue Trial) Page 2 of 2
